LPBP Inc. Financial Statements July 31, (Unaudited) Notice to Reader: The accompanying unaudited financial statements of LPBP Inc. for the period ended July 31, 2008 have been prepared by management and approved by the Audit Committee of the Company. These statements have not been reviewed by the Company’s independent auditors. Sincerely, /s/ John Anderson John Anderson President and CEO September 24, 2008 Statements of Financial Position [Unaudited] As at July 31, 2008 with comparative at October 31, 2007 [Thousands of Canadian dollars] 2008 2007 Assets Cash $ 145 $ 345 Prepaid expenses 75 54 Income taxes receivable 1,225 - Assets held in trust for the Company by MDS Inc. [note 2] 106,242 162,917 Total assets $ 107,687 $ 163,316 Liabilities and Shareholders’ Equity Accounts payable and accrued liabilities [note 7] $ 109 $ 113 Income taxes payable - 49,379 Future tax liability - 8,250 109 57,742 Shareholders’ equity [note 3] Common shares – Class A - - Common shares – Class B 9,763 9,763 Retained earnings 97,815 95,811 107,578 105,574 Total liabilities and shareholders’ equity $ 107,687 $ 163,316 See accompanying notes On behalf of the Board of Directors: /s/ Edward E McCormack /s/ Mitchell J. Kostuch EDWARD E. MCCORMACK Chairman of the Board and Director MITCHELL J. KOSTUCH Director Statements of Income [Unaudited] Three months ended July 31 Nine months ended July 31 [Thousands of Canadian dollars] 2008 2007 2008 2007 Equity in earnings of investee [note 4] $ - $ - $ - $ 711,261 General and administration (116) (284) (374) (845) Income/(loss) before income taxes and interest (116) (284) (374) 710,416 Interest income 761 1,730 3,406 4,714 Income before income taxes 645 1,446 3,032 715,130 Income taxes (218) (522) (1,028) (62,754) Net income and comprehensive income $ 427 $ 924 $ 2,004 $ 652,376 Earnings per share basic and diluted [note 5] $ - $ - $ - $ 0.06 See accompanying notes Statements of Retained Earnings [Unaudited] Three months endedJuly 31 Nine months ended July 31 [Thousands of Canadian dollars] 2008 2007 2008 2007 Retained earnings, beginning of period $ 97,388 $ 94,334 $ 95,811 $ 44,483 Net income and comprehensive income 427 924 2,004 652,376 Dividends paid [note 6] - Class A Common shares - - - (615) - Class B Non-voting shares - - - (598,172) Distribution on Class A Common shares in excess of stated capital [note 6] - - - (2,814) Retained earnings, end of period $ 97,815 $ 95,258 $ 97,815 $ 95,258 See accompanying notes Statements of Cash Flows [Unaudited] Three months ended July 31 Nine months ended July 31 [Thousands of Canadian dollars] 2008 2007 2008 2007 Operating activities Net income and comprehensive income $ 427 $ 924 $ 2004 $ 652,376 Items not affecting current cash flow: Tax loss benefit realized - - - (62,404) Future income tax expense - - (8,250) 69,907 Equity earnings - - - (711,261) 427 924 (6,246) (51,382) Changes in non-cash working capital balances relating to operations: Prepaid expenses (75) (81) (21) (16) Accounts payable and accrued liabilities 20 (1,739) (4) (4,721) Income taxes payable/receivable - net (9,548) 659 (50,604) 55,477 (9,176) (219) (56,875) (642) Investing activities Decrease/(increase) in assets held in trust for the company by MDS Inc. 9,228 (9,000) 56,675 (9,000) Distribution received from MDS Laboratory Services LP - - - 20,243 52 (9,000) 56,675 20,243 Financing activities Return of share capital - - - (30,044) Proceeds on dissolution of Labs LP - - - 604,611 Payment of cash dividends - - - (598,787) - - - (24,220) Increase / (decrease) in cash position during the period 52 (9,219) (200) (13,619) Cash position, beginning of period 93 9,629 345 14,029 Cash position, end of period $ 145 $ 410 $ 145 $ 410 See accompanying notes Notes to Financial Statements [unaudited] [All amounts in thousands of Canadian dollars, except where noted] 1. Summary of Significant Accounting Policies These financial statements of LPBP Inc. have been prepared on a basis consistent with the Company’s audited financial statements for the year ended October 31, 2007.
